                   Case 18-12794-KG                Doc 121        Filed 12/13/18     Page 1 of 7



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------      X
                                                                  :
In re                                                             :     Chapter 11
                                                                  :
CHECKOUT HOLDING CORP., et al.,                                   :     Case No. 18-12794 (KG)
                                                                  :
                   Debtors.1                                      :     (Jointly Administered)
                                                                  :
------------------------------------------------------------      X

                               NOTICE OF COMMENCEMENT OF CASES
                            UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

                                                               -AND-

         SUMMARY OF JOINT PREPACKAGED CHAPTER 11 PLAN AND NOTICE OF
        HEARING TO CONSIDER (A) DEBTORS’ COMPLIANCE WITH DISCLOSURE
        REQUIREMENTS AND (B) CONFIRMATION OF PLAN OF REORGANIZATION

NOTICE IS HEREBY GIVEN as follows:

                 1.       On December 12, 2018 (the “Petition Date”) Checkout Holding Corp. and its
affiliated debtors, as debtors and debtors in possession (collectively, the “Debtors”), each commenced a
case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

                2.      On the Petition Date, the Debtors filed a “prepackaged” plan of reorganization
(the “Prepackaged Plan”) and a proposed disclosure statement (the “Disclosure Statement”) pursuant to
sections 1125 and 1126(b) of the Bankruptcy Code. Copies of the Prepackaged Plan and the Disclosure
Statement may be obtained free of charge by visiting the website maintained by the Debtors’ voting
agent, Prime Clerk, LLC (the “Voting Agent”), at Prime Clerk, LLC. Copies of the Prepackaged Plan
and Disclosure Statement may also be obtained by calling the Voting Agent at (844) 205-4337 (toll free
or (917) 460-0912 (international hotline), emailing the Voting Agent at CatalinaBallots@primeclerk.com,
or emailing Debtors’ counsel at Collins@rlf.com or Madron@rlf.com.

         On December 11, 2018, the Debtors commenced solicitation of votes to accept the Prepackaged
Plan from the holders of Class 3 Claims (First Lien Debt Claims) and Class 4 Claims (Second Lien Debt
Claims) of record as of December 10, 2018. Only holders of Class 3 Claims and Class 4 Claims, are
entitled to vote to accept or reject the Prepackaged Plan. All other classes of claims were either deemed

         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement,
LLC (9333); Catalina Marketing Technology Solutions, Inc. (8728); Catalina Marketing Worldwide, LLC
(9687); CellFire Inc. (5599); Checkout Holding Corp. (4651); Modiv Media, Inc. (3507); PDM Group
Holdings Corporation (9148); PDM Holdings Corporation (5025); PDM Intermediate Holdings A
Corporation (6409); and PDM Intermediate Holdings B Corporation (3278). The Debtors’ principal
offices are located at 200 Carillon Parkway, St. Petersburg, FL 33716.




RLF1 20444893v.1
                   Case 18-12794-KG        Doc 121       Filed 12/13/18       Page 2 of 7



to accept or reject the Prepackaged Plan and, therefore, are not entitled to vote. The deadline for the
submission of votes to accept or reject the Prepackaged Plan is January 23, 2019 at 5:00 p.m.
(Eastern Standard Time).

         The Debtors are proposing a Restructuring that, pursuant to the Prepackaged Plan that will leave
the Debtors’ business intact and substantially de-levered, providing for the reduction of $1.6 billion of the
Debtors’ existing debt. The Prepackaged Plan also enhances the Debtors’ near term liquidity through
certain existing secured lenders’ funding of a $40 million exit facility. This deleveraging and
recapitalization will enhance the Debtors’ long-term growth prospects and competitive position and allow
the Debtors to emerge from their chapter 11 cases (the “Chapter 11 Cases”) as reorganized entities better
positioned to withstand the current cycle of marketing-spend allocation, upgrade their software and
hardware platforms, and shore up their existing network infrastructure. The Restructuring will allow the
Debtors’ management team to focus on operational performance and value creation, execute on growth
initiatives to leverage the Debtors’ network across digitally active consumers, and continue to provide
their customers with the uniquely efficient services that are their hallmark.

Summary of the Prepackaged Plan2

                3.    Solicitation of votes on the Prepackaged Plan commenced prior to the Petition
Date. The following chart summarizes the treatment provided by the Prepackaged Plan to each class of
Claims and Interests:




         2
          The statements contained herein are summaries of the provisions contained in the Disclosure
Statement and the Prepackaged Plan and do not purport to be precise or complete statements of all the
terms and provisions of the Prepackaged Plan or documents referred to therein. For a more detailed
description of the Prepackaged Plan, please refer to the Disclosure Statement. Capitalized terms used but
not otherwise defined herein have the meanings ascribed to such terms in the Prepackaged Plan.


                                                                                                           2
RLF1 20444893v.1
                         Case 18-12794-KG            Doc 121        Filed 12/13/18           Page 3 of 7




                                                                                                 Entitlement to
            Claim or                                                                                             Approx.
                                                                                  Impaired or     Vote on the
 Class       Equity                            Treatment                                                        Percentage
                                                                                  Unimpaired     Prepackaged
            Interest                                                                                            Recovery3
                                                                                                      Plan
                        Except to the extent that a holder of an Allowed                                         Estimated
                        Priority Non-Tax Claim agrees to different treatment,                                    Percentage
                        on the later of the Effective Date and the date that is                                  Recovery:
                        ten (10) Business Days after the date such Priority                                        100%
                        Non-Tax Claim becomes an Allowed Claim, or as
        Priority Non-                                                                            No (Deemed to
Class 1                 soon thereafter as is reasonably practicable, each Unimpaired
        Tax Claims                                                                               accept)
                        holder of an Allowed Priority Non-Tax Claim shall
                        receive, on account of such Allowed Claim, at the
                        option of the Reorganized Debtors: (i) Cash in an
                        amount equal to the Allowed amount of such Claim
                        or (ii) other treatment consistent with the provisions
                        of section 1129(a)(9) of the Bankruptcy Code.
                      Except to the extent that a holder of an Allowed Other                                     Estimated
                      Secured Claim agrees to different treatment, on the                                        Percentage
                      later of the Effective Date and the date that is ten (10)                                  Recovery:
                      Business Days after the date such Other Secured Claim                                        100%
                      becomes an Allowed Claim, or as soon thereafter as is
                      reasonably practicable, each holder of an Allowed
                      Other Secured Claim shall receive, on account of such
        Other Secured Allowed Claim, at the option of the Reorganized                            No (Deemed to
Class 2                                                                         Unimpaired
        Claims        Debtors: (i) Cash in an amount equal to the Allowed                        accept)
                      amount of such Claim, (ii) reinstatement or such other
                      treatment sufficient to render such holder’s Allowed
                      Other Secured Claim Unimpaired pursuant to section
                      1124 of the Bankruptcy Code, or (iii) return of the
                      applicable Collateral in satisfaction of the Allowed
                      amount of such Other Secured Claim.


                        On the Effective Date, each holder of an Allowed First                                   Estimated
                        Lien Debt Claim shall be entitled to receive from (and                                   Percentage
        First Lien Debt on behalf of) CHC, in full and final satisfaction of such                                Recovery:
Class 3                                                                           Impaired       Yes
        Claims          Claim, its Pro Rata share of 90% of the New Common                                        17.4% -
                        Stock issued on the Effective Date (subject to dilution                                    43.6%
                        by the Management Incentive Plan).

                         On the Effective Date, each holder of an Allowed                                        Estimated
                         Second Lien Debt Claim shall be entitled to receive                                     Percentage
          Second Lien    from (and on behalf of) CHC), in full and final                                         Recovery:
Class 4                                                                        Impaired          Yes
          Debt Claims    satisfaction of such Claim, its Pro Rata share of 10%                                     3.8% -
                         of the New Common Stock issued on the Effective                                            9.5%
                         Date (subject to dilution by the Management
                         Incentive Plan).


               3
                The ranges set forth under Approximate Percentage Recovery are based on the range of
      reorganized equity value of the Debtors as described in the Valuation Analysis set forth in the Disclosure
      Statement.


                                                                                                                        3
      RLF1 20444893v.1
                         Case 18-12794-KG           Doc 121        Filed 12/13/18          Page 4 of 7



                         Except to the extent that a holder of a General                                     Estimated
        General          Unsecured Claim agrees to different treatment, on and                               Percentage
        Unsecured        after the Effective Date, the Debtors shall continue to               No (Deemed to Recovery:
Class 5                                                                          Unimpaired
        Creditor         pay or dispute each General Unsecured Claim in the                    accept)         100%
        Claims           ordinary course of business as if the Chapter 11 Cases
                         had never been commenced.

                      The holders of NCS Rejection Claims shall not receive                                    1.Estima
                      or retain any property under the Prepackaged Plan on                                       ted
        NCS Rejection account of such Claims, and the obligations of the                       No (Deemed to Percentage
Class 6                                                                     Impaired
        Claims        Debtors and the Reorganized Debtors on account of the                    reject)       Recovery:
                      NCS Rejection Claims shall be discharged.                                                 0%


                          The holders of General Unsecured PDM Claims shall                                    2.Estima
        General           not receive or retain any property under the                                           ted
                                                                                               No (Deemed to Percentage
Class 7 Unsecured         Prepackaged Plan on account of such Claims, and the Impaired
                                                                                               reject)       Recovery:
        PDM Claims        obligations of the Debtors and the Reorganized
                          Debtors on account of the General Unsecured PDM                                       0%
                          Claims shall be discharged.
                          On or after the Effective Date, all Intercompany                                     3.  Estima
                          Claims shall be paid, adjusted, continued, settled,                                      ted
                          reinstated, discharged, or eliminated, in each case to                               Percentage
                          the extent determined to be appropriate by the                                       Recovery:
                          Debtors or Reorganized Debtors, as applicable, in                                      100%
                          their sole discretion. All Intercompany Claims
          Intercompany    between any Debtor and a non-Debtor affiliate shall                  No (Deemed to
Class 8                                                                          Unimpaired
          Claims          be Unimpaired under the Prepackaged Plan.                            accept)




                       Subordinated Claims are subordinated pursuant to the                                    4.Estima
                       Prepackaged Plan and section 510 of the Bankruptcy                                        ted
         Subordinated Code. The holders of Subordinated Claims shall not                       No (Deemed to Percentage
Class 9                                                                         Impaired                     Recovery:
         Claims        receive or retain any property under the Prepackaged                    reject)
                       Plan on account of such Claims, and the obligations                                      0%
                       of the Debtors and the Reorganized Debtors on
                       account of Subordinated Claims shall be discharged.
                      On the Effective Date, the Existing Equity Interests will                                5.Estima
         Existing     be cancelled without further action by or order of the                                     ted
                      Bankruptcy Court.                                                        No (Deemed to Percentage
Class 10 Equity                                                                 Impaired
                                                                                               reject)       Recovery:
         Interests
                                                                                                                0%


                          Intercompany Interests are Unimpaired. On the                                      6. Estima
         Intercompany     Effective Date, all Intercompany Interests will be Unimpaired        No (Deemed to     ted
Class 11
         Interests        treated as set forth in Section 5.9 of the Prepackaged               accept)       Percentage
                          Plan.                                                                              Recovery:
                                                                                                               100%



                                                                                                                      4
      RLF1 20444893v.1
                   Case 18-12794-KG      Doc 121      Filed 12/13/18     Page 5 of 7



                    NOTICE REGARDING CERTAIN RELEASE,
       EXCULPATION AND INJUNCTION PROVISIONS IN THE PREPACKAGED PLAN

           PLEASE BE ADVISED THAT THE PREPACKAGED PLAN CONTAINS CERTAIN
RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, INCLUDING:

                As of the Effective Date, except for the rights and remedies that remain in
effect from and after the Effective Date to enforce this Plan and the Plan Documents, for
good and valuable consideration, the adequacy of which is hereby confirmed, including,
without limitation, the service and contributions of the Released Parties to facilitate the
reorganization of the Debtors and the implementation of the Restructuring, the Released
Parties are deemed forever released and discharged by the Debtors, the Reorganized
Debtors, and the Estates, in each case on behalf of themselves and their respective
successors, assigns, and representatives and any and all other entities that may purport to
assert any Cause of Action derivatively, by or through the foregoing entities, from any and
all claims, interests, obligations, suits, judgments, damages, demands, debts, rights, Causes
of Action, losses, remedies, or liabilities whatsoever, including any derivative claims,
asserted or assertable on behalf of the Debtors, the Reorganized Debtors, or their Estates,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that the Debtors, the Reorganized Debtors, or their Estates would
have been legally entitled to assert in their own right (whether individually or collectively)
or on behalf of the holder of any Claim or Interest or other entity, based on or relating to,
or in any manner arising from, in whole or in part, the Debtors, the Chapter 11 Cases, the
purchase, sale, or rescission of the purchase or sale of any Security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any
Claim or Interest that is treated in this Plan, the business or contractual arrangements
between any Debtor and any Released Party, the Restructuring, the restructuring of any
Claim or Interest before or during the Chapter 11 Cases, the Restructuring Transactions,
the DIP Facility, the Amended and Restated First Lien Credit Facility, the negotiation,
formulation, or preparation of the Disclosure Statement, the Restructuring Support
Agreement and any exhibits or documents relating thereto, and this Plan and related
agreements, instruments, and other documents (including the Plan Documents), the
solicitation of votes with respect to this Plan, any other act or omission, transaction,
agreement, event, or other occurrence, or any other relief obtained by the Debtors in the
Chapter 11 Case, other than Claims or Causes of Action arising out of or related to any act
or omission of a Released Party that is a criminal act or constitutes intentional fraud.

OTHER RELEASE, EXCULPATION AND INJUNCTION PROVISIONS ARE FOUND IN
SECTION X OF THE PREPACKAGED PLAN. YOU ARE ADVISED AND ENCOURAGED TO
CAREFULLY REVIEW AND CONSIDER THE PREPACKAGED PLAN, INCLUDING THE
RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS YOUR RIGHTS MIGHT BE
AFFECTED.

                          Hearing to Consider Compliance with Disclosure
                       Requirements and Confirmation of the Prepackaged Plan

                4.      A combined hearing to consider compliance with the Bankruptcy Code’s
disclosure requirements and any objections thereto and to consider confirmation of the Prepackaged Plan


                                                                                                     5
RLF1 20444893v.1
                    Case 18-12794-KG        Doc 121       Filed 12/13/18        Page 6 of 7



and any objections thereto will be held before The Honorable Kevin Gross, United States Bankruptcy
Judge, in Room 3 of the United States Bankruptcy Court, 824 North Market Street, 6th Floor, Wilmington,
Delaware 19801 on January 31, 2019 starting at 10:00 a.m. (Eastern Standard Time) (the
“Combined Hearing”). The Combined Hearing may be adjourned from time to time without further
notice other than by filing a notice on the Bankruptcy Court’s docket indicating such adjournment and/or
an announcement of the adjourned date or dates at the Combined Hearing. The adjourned date or dates
will be available on the electronic case filing docket and the Voting Agent’s website at
https://cases.primeclerk.com/Catalina.

                  5.       Any objections to the Disclosure Statement and/or the Prepackaged Plan must
(i) be in writing, filed with the Clerk of the United States Bankruptcy for the District of Delaware together
with proof of service thereof, (ii) set forth the name of the objecting party, and the nature and amount of
any claim or interest asserted by the objecting party against the estate or property of the Debtors, (iii) state
the legal and factual basis for such objection, and (iv) be served upon the following so as to be received
no later than 4:00 p.m. (Eastern Standard Time) on January 24, 2019:

             (i)     Catalina Marketing Corporation, 200 Carillon Parkway, St. Petersburg, FL 33716
                     (Attn. David Glogoff, Chief Legal Officer);

             (ii)    proposed counsel to the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth Avenue,
                     New York, NY 10153 (Attn. Gary Holtzer and Ronit J. Berkovich);

             (iii) proposed co-counsel to the Debtors, Richards, Layton & Finger, P.A., One Rodney
                   Square, 920 N. King Street, Wilmington, DE 19801 (Attn: Mark D. Collins and Jason
                   M. Madron);

             (iv)    the Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox 35,
                     Wilmington, DE 19801 (Attn: Benjamin A. Hackman);

             (v)     counsel to the DIP lenders and the ad hoc group of lenders under the First Lien Credit
                     Agreement, Jones Day, 250 Vesey Street, New York, NY 10281 (Attn: Scott J.
                     Greenberg, Esq. and Michael J. Cohen, Esq.);

             (vi)    co-counsel to the DIP lenders and the ad hoc group of lenders under the First Lien
                     Credit Agreement, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street,
                     Wilmington, DE 19801 (Attn: Laura Davis Jones, Esq.);

             (vii) counsel to certain of the DIP lenders and an ad hoc group of certain holders of term
                   loans under the Second Lien Term Loan, Paul, Weiss, Rifkind, Wharton & Garrison
                   LLP, 1285 Avenue of the Americas, New York, NY 10019 (Attn: Brian S. Hermann,
                   Esq., and Robert A. Britton, Esq.);

             (viii) co-counsel to certain of the DIP lenders and an ad hoc group of certain holders of term
                    loans under the Second Lien Term Loan, Young Conaway Stargatt & Taylor, LLP,
                    Rodney Square, 1000 North King Street, Wilmington, DE 19801 (Attn: Pauline K.
                    Morgan, Esq.);

             (ix)    counsel to JPMorgan Chase Bank, N.A., as administrative agent under the First Lien
                     Credit Agreement, Davis Polk & Wardwell LLP, 450 Lexington Ave, New York, NY
                     10017 (Attn: Brian M. Resnick, Esq.);



                                                                                                              6
RLF1 20444893v.1
                    Case 18-12794-KG       Doc 121     Filed 12/13/18      Page 7 of 7



             (x)     counsel to Wilmington Savings Fund Society, FSV, as administrative agent under the
                     Second Lien Credit Agreement, Wilmer Cutler Pickering Hale and Dorr LLP, 7 World
                     Trade Center, 250 Greenwich Street, New York, NY 10007 (Attn.: Andrew N.
                     Goldman, Esq.); and

             (xi)    counsel to an ad hoc group of holders of the HoldCo PIK Toggle Notes of PDM
                     Intermediate Holdings B Corporation, Debevoise & Plimpton LLP, 919 Third Avenue,
                     New York, NY 10022 (Attn: My Chi To, Esq.).


UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH THIS
NOTICE, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AT THE
COMBINED HEARING.

                                          Section 341(a) Meeting

A meeting of creditors pursuant to section 341(a) of the Bankruptcy Code (the “Section 341(a)
Meeting”) will be deferred until confirmation of the Prepackaged Plan. The Section 341(a) Meeting will
not be convened if the Prepackaged Plan is confirmed within sixty (60) days after the Petition Date.
If the Section 341(a) Meeting will be convened, the Debtors will file, serve on the parties on whom it
served this notice and any other parties entitled to notice pursuant to the Bankruptcy Rules, and post on
the Website https://cases.primeclerk.com/Catalina not less than twenty-one (21) days before the date
scheduled for such meeting, a notice of, among other things, the date, time, and place of the
Section 341(a) Meeting. The meeting may be adjourned or continued from time to time
by notice at the meeting, without further notice to creditors.


Dated: December 13, 2018
       Wilmington, Delaware                          BY ORDER OF THE COURT



WEIL, GOTSHAL & MANGES LLP                           RICHARDS, LAYTON & FINGER, P.A.
767 Fifth Avenue                                     One Rodney Square
New York, New York 10153                             920 North King Street
Telephone: (212) 310-8000                            Wilmington, Delaware 19801
Facsimile: (212) 310-8007                            Telephone: (302) 651-7700
Gary T. Holtzer (admitted pro hac vice)              Facsimile: (302) 651-7701
Ronit J. Berkovich (admitted pro hac vice)           Mark D. Collins (No. 2981)
Jessica Liou (admitted pro hac vice)                 Jason M. Madron (No. 4431)
Kevin Bostel (admitted pro hac vice)
                                                     Proposed Attorneys for Debtors and
Proposed Attorneys for Debtors and                   Debtors in Possession
Debtors in Possession




                                                                                                       7
RLF1 20444893v.1
